IN BANC.
M.P. Schwemler was convicted of setting up and promoting a lottery, and he appeals.
AFFIRMED. REHEARING DENIED.
The defendant was convicted of the crime of setting up and promoting a lottery, which, under section 14-801, Oregon Code 1930, is a criminal offense. The particular act charged in the indictment and established *Page 534 
upon the trial was that the defendant was operating a dart game and this, the state contends, constituted a lottery, bringing it within the prohibition of Article XV, section 4, of the constitution of this state, which provides that:
"Lotteries, and the sale of lottery tickets, for any purpose whatever, are prohibited, and the legislative assembly shall prevent the same by penal laws."
By section 1 of chapter 369, Oregon Laws 1935, the legislature of this state enacted a provision which reads as follows:
"That municipal corporations and counties be and they hereby are empowered to license, limit, regulate, impose a privilege tax or charge upon or prohibit pin ball games, dart games, and other games of like character involving an element of skill."
Pursuant to the authority thus conferred, the city of Marshfield granted to the defendant a license to conduct a dart game and he was operating under that license in the doing of the acts complained of. From this it follows that, if the defendant, in operating a dart game, was conducting a lottery, the statute authorizing the licensing of the game is void and of no effect and a license issued in pursance thereof constitutes no defense to a person charged with conducting a lottery.
Therefore, the question for decision is: Did the acts of the defendant, in operating a dart game in the manner as shown by the testimony in this case, constitute a lottery and thereby come within the prohibition of the constitution, or was it another and different form of gambling against which there is no constitutional prohibition?
The question of what does or does not constitute a lottery has been before this court in numerous cases *Page 535 
and the law upon that question is well settled by the decisions of this and other courts.
It is settled that the word "lottery", as used in the constitution of this state, has no technical, legal signification different from the popular one and the word is to be given the meaning generally accepted and in popular use at the time when the constitution was adopted: Quatsoe v. Eggleston, 42 Or. 315
(71 P. 66). See also 38 C.J., p. 286.
It is also settled that it is a form or species of unlawful gaming: Ex parte Kameta, 36 Or. 251 (60 P. 394, 78 Am. St. Rep. 775); Portland v. Yick, 44 Or. 439 (75 P. 706, 102 Am. St. Rep. 663). Most gambling games, however, are not lotteries and, therefore, are not included within the constitutional prohibition. The distinction between the ordinary forms of gambling and a lottery was recognized by the framers of the constitution by prohibiting the enactment of any law legalizing lotteries and by making no reference whatever to other forms of unlawful gaming. The distinction was also recognized by the legislature in defining what shall constitute unlawful gaming and in prescribing a different punishment for the offense of promoting a lottery from that prescribed for unlawful gaming.
The reason for the distinction between a lottery and the ordinary forms of gambling is the demoralizing effect of a lottery upon the people generally throughout the state. As said in Ex parte Kameta, supra:
"* * * `Experience has shown that the common forms of gambling are comparatively innocuous when placed in contrast with the widespread pestilence of lotteries. The former are confined to a few persons and places, but the latter infests the whole community; it enters every dwelling; it reaches every class; it preys upon the hard earnings of the poor; it plunders the *Page 536 
ignorant and simple.' And Mr. Justice Campbell says: `No other form of gambling operates as extensively in its dealings, or demoralizes so many people.' People v. Reilly, 50 Mich, 384, 388, 45 Am. Rep. 47, 15 N.W. 522. As a result, there is now scarcely a state in the Union where lotteries are tolerated, and the mails are closed against them by act of congress."
In Fleming v. Bills, 3 Or. 286, Ex parte Kameta, supra,National Thrift Assn. v. Crews, 116 Or. 352 (241 P. 72, 41 A.L.R. 1481), Johnson v. McDonald, 132 Or. 622 (287 P. 220), and Multnomah County Fair Assn. v. Langley, 140 Or. 172
(13 P.2d 354), as well as in the case first cited, various definitions of lotteries have been adopted and approved by this court and we shall make no attempt to restate them further than to say that "any scheme whereby one, on paying money or other valuable thing to another, becomes entitled to receive from him such a return in value, or nothing, as some formula of chance may determine" is a lottery. This is taken from Bishop on Stat. Crimes (2d Ed.), section 952, and is quoted with approval inQuatsoe v. Eggleston, supra, and again in National ThriftAssn. v. Crews, supra. In the first of the two cases last cited, this court also quoted with approval the definition given by Mr. Chief Justice Sherwood as follows:
"* * * a scheme by which a result is reached by some action or means taken, and in which result man's choice or will has no part, nor can human reason, foresight, sagacity, or design enable him to know or determine such result until the same has been accomplished."
In 38 C.J., p. 287, a lottery is defined as any "scheme for the distribution of prizes or things of value by lots or chance among persons who have paid, or agreed to pay, a valuable consideration for the chance to obtain a prize; or as a game of hazard in which small *Page 537 
sums of money are ventured for the chance of obtaining a larger value, in money or other articles". It will thus be seen that the three necessary elements of a lottery are the offering of a prize, the awarding of the prize by chance, and the giving of a consideration for an opportunity to win the prize.
A careful consideration of the evidence convinces us that the game being conducted by the defendant was a lottery and prohibited by the constitution of this state and that the legislature had no power to authorize the licensing of such a game.
We shall make no attempt to describe the manner in which the same was played. It is only necessary to say that at the time the act of the legislature in question was passed games of this character must have been common or there would have been no legislation and, hence, the manner in which these games are conducted must have been well understood. From general information, we know that there are many dart games being operated throughout the state and this shows that the manner of their operation is a matter of general information. For that reason, no description of the game is necessary.
The whole evidence shows that the game was played for money or merchandise offered as a prize in consideration of moneys paid by each player of the game and that the result of the game, in so far as the winner is concerned, was wholly a matter of chance and not the result of any skill, knowledge or forethought upon his part and, as such, constituted a lottery within the prohibition of the constitution and that the legislature had no power to enact any law authorizing the licensing of the game. Therefore, section 1 of chapter 369, Oregon Laws 1935, in so far as it authorizes the licensing of dart games, is unconstitutional and void. *Page 538 
Finding no error in the record, the judgment of the lower court is affirmed.
BELT, BEAN and BAILEY, JJ., concur.
ROSSMAN and KELLY, JJ., specially concur.
CAMPBELL, C.J., not sitting.